DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/28/2022 have been fully considered but they are not persuasive. However, the amendments do merit additional citations and teachings under the Lee reference and this is considered new grounds for rejection.
With respect to the rejections under 35 U.S.C. § 101, Applicant alleges that the claims are not directed to an abstract idea, but rather to an improvement to “the technology,” (p. 8) and “provid(ing) a more reliable assessment of the health of infants using heart rate variability features.”
This is not found persuasive. As noted in the MPEP § 2106.05(a): “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements.” The improvement that Applicant states is directly the abstract idea identified, of assessing the health of infants using heart rate variability features. To be considered significantly more, an improvement to a technology or technical field must be within the “additional elements.”
Evaluating an infant’s health based on heart variability is an existing process performed by humans. This process is identified as the judicial exception, and the addition of computer elements apply only as a tool for automating this known process. Applicant has not claimed an improvement to technology, or identified the existing technology to be improved. From MPEP §2106.05(a): “To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.”
With respect to the rejections under 35 U.S.C. § 103(a), Applicant alleges that the combination of Dumoulin and Lee do not teach the newly amended limitation: wherein the health status is at least one of an abnormal health status and a normal health status, and wherein the abnormal health status includes one or more negative factors associated with at least one of pain, stress, discomfort, and illness,” and summarizes the Lee reference as “merely teach(ing) the acquisition of a heart rate variability signal.”
This is not found persuasive. In contrast, see the text of the rejection in view of Lee: “determining a health status of the user based on the comparison(¶[0092] mental stress index), wherein the health status is at least one of an abnormal health status and a normal health status (¶[0092]: “A stress index of zero indicates average stress level, a stress index of 1 indicates a person's stress level is 1 standard deviation above the average, and a stress of −2 indicates a person's stress level is 2 standard deviations below the average” indicates a normal health status), and wherein the abnormal health status includes one or more negative factors associated with at least one of pain, stress, discomfort, and illness (this is not required as a normal health status is taught, however, the plot of Fig. 7B shows above average mental stress, which is directly associated with stress).” 
Lee teaches using HRV to derive a health status that is directly reflective of normal or abnormal health, including one or more factors associated with stress, e.g. Applicant does not clarify why this health status of Lee is not sufficient to meet the claim language.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
This analysis in view of 35 U.S.C. § 101 is based on MPEP § 2106, please see
this section of the MPEP for additional information.
	First, the broadest reasonable interpretation of the claim as a whole is
established:
Claims 1-15 are directed to a method and system for determining a health status of an infant, by acquiring contextual information and heart rate variability from a sensor, processing the acquired sensor data, making a determination about health status.
The claims comprise additional elements such as a memory, control unit, heart rate variability sensor, and contextual information sensor.
Claims 2-10 add detail as to the analysis steps.
Claim 14 adds a list of alternative sensor types.
Claim 15 adds the step of outputting the determination to a user interface.
Step 1 of the analysis is the question: “Is the claim to a process, machine,
manufacture, or composition of matter?” and the answer is determined to be yes, as the
claims as a whole are directed to a method/system.
For Step 2, the preliminary question is whether the eligibility of the claim is self-
evident. The answer is determined to be no, as the claim is not immediately self-evident
as statutory.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product
of nature) or an abstract idea?
A claim is directed to a judicial exception when a law of nature, a natural
phenomenon, or an abstract idea is recited (i.e., set forth or described) in the claim.
While the terms “set forth” and “describe” are thus both equated with “recite”, their
different language is intended to indicate that there are different ways in which an
exception can be recited in a claim. For instance, the claims in Diehr set forth a
mathematical equation in the repetitively calculating step, the claims in Mayo set forth
laws of nature in the wherein clause, meaning that the claims in those cases contained
discrete claim language that was identifiable as a judicial exception. The claims in Alice
Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”
Claim 1 (and equivalently in 11 and 12) recite the following limitations: “processing the at least one heart variability signal…to determine a heart rate variability feature,” “assigning the determined heart rate variability feature to a class according to the acquired contextual information,” “comparing the determined heart rate variability feature to one or more corresponding heart rate variability features…,” and “determining a health status of the infant based on the comparison,” which comprises an explicit claim recitation of an abstract idea. Therefore, rather than merely involve a judicial exception, the claims are directed to the identified judicial exception.
This claim language is identified as an abstract idea, because in MPEP §
2106.04(a)(2) III B. this language is similar to concepts relating to organizing or
analyzing information in a way that can be performed mentally or are analogous to
human mental work. For example, Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d
1138, 120 USPQ2d 1473 (Fed. Cir. 2016). In Synopsys, the patentee claimed methods
of logic circuit design, comprising converting a functional description of a level sensitive
latch into a hardware component description of the latch. 839 F.3d at 1140; 120 USPQ2d at 1475. Although the patentee argued that the claims were intended to be
used in conjunction with computer-based design tools, the claims did not include any
limitations requiring computer implementation of the methods and thus do not involve
the use of a computer in any way. 839 F.3d at 1145; 120 USPQ2d at 1478-79. The
court therefore concluded that the claims “read on an individual performing the claimed
steps mentally or with pencil and paper,” and were directed to a mental process of
“translating a functional description of a logic circuit into a hardware component
description of the logic circuit.” 839 F.3d at 1149-50; 120 USPQ2d at 1482-83.
In the instant case, the identified abstract idea is similar to Synopsys because the
language reads on an individual performing the claimed translation and solution generation mentally. They do not require any computer implementation beyond the recitation of a general purpose computer, or using the computer as a tool to perform the function and therefore are directed to a mental process of judging the health of an infant based on acquired heart rate variability data and contextual information.
Yes. The claim is directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly
more than the judicial exception?
First, the additional elements are identified: a memory and control unit, and collecting data and sensors in claims 1, 12, and 14, a user interface in claim 15.
In the case of claim 15 this appears to describe mere output or display.
In the case of claims 1, 12, and 14, the obtaining of physiological parameters, as it does not require specific sensor devices (they are recited in an alternative list) directly but rather the type of data obtained, is considered insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g))
	Therefore these additional elements do not amount to significantly more than the judicial exception and the claimed subject matter appears to be ineligible under 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumoulin et al. (U.S. Patent Application Publication No. 2016/0015277,) hereinafter referred to as Dumoulin; in view of Lee et al. (U.S. Patent Application Publication No. 2021/0361208,) hereinafter referred to as Lee.
Regarding claim 1, Dumoulin teaches a method of operating an apparatus comprising a control unit to determine a health status of an infant (¶[0001]), the method comprising: 
acquiring, by a control unit from at least one memory and/or at least one contextual information sensor in the environment of the infant, contextual information associated with the infant (¶[0024] movement, ¶[0051] ambient temperature, humidity, air quality; ¶[0081] motion and sound, etc); 
acquiring, by the control unit from at least one heart rate sensor, at least one heart rate signal from the infant (¶[0024]); 
processing the at least one heart rate signal acquired from the infant to determine a heart rate feature (¶[0107] speed, and “regularity” which appears to be related to HRV but is not explicitly calculated as HRV); 
assigning the determined heart rate feature to a class according to the acquired contextual information (¶[0024] detecting drowsiness from combined analysis of heart rate and motion only one class is required, so no particular class is required to be taught by Dumoulin); 
comparing the determined heart rate feature to one or more corresponding heart rate features (¶[0107] comparison step determines if the heart rate is slower and more regular) stored in the same class as the determined heart rate in a memory (¶[0077] memory); and 
determining a health status of the infant based on the comparison (¶[0107] health state is drowsiness).
Dumoulin does not teach using heart rate variability (HRV) as a measure of the infant’s health.
Attention is brought to the Lee reference, which teaches deriving measures of HRV in order to characterize health of a user including acquiring, by the control unit from at least one heart rate variability sensor, at least one heart rate variability signal (¶[0003], ¶[0086]); processing the at least one heart rate variability signal acquired from the infant to determine a heart rate variability feature (¶[0086]); assigning the determined heart rate feature to a class according to the acquired contextual information (¶[0052], ¶[0054], ¶[0078]); comparing the determined heart rate feature to one or more corresponding heart rate variability features stored in the same class as the determined heart rate variability in a memory (¶[0096]); and determining a health status of the user based on the comparison(¶[0092] mental stress index), wherein the health status is at least one of an abnormal health status and a normal health status (¶[0092]: “A stress index of zero indicates average stress level, a stress index of 1 indicates a person's stress level is 1 standard deviation above the average, and a stress of −2 indicates a person's stress level is 2 standard deviations below the average” indicates a normal health status), and wherein the abnormal health status includes one or more negative factors associated with at least one of pain, stress, discomfort, and illness (this is not required as a normal health status is taught, however, the plot of Fig. 7B shows above average mental stress, which is directly associated with stress).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the infant monitoring of Dumoulin to include the stress and health monitoring of Lee, because Lee teaches that it is non-invasive, inexpensive (Lee ¶[0099]) more reliable, and more convenient than conventional methods (Lee ¶[0002]).
Regarding claim 2, Dumoulin, as modified by Lee, teaches a method as claimed in claim 1.
Lee further teaches wherein comparing comprises: determining a ratio of the determined heart rate variability feature to one of the corresponding heart rate variability features stored in the same class as the determined heart rate variability in the memory (¶[0096] ratio of standard deviations as determined by Poincare plot parameters in ¶¶[0094-0095]).
Regarding claim 3, Dumoulin, as modified by Lee, teaches a method as claimed in claim 1.
Lee further teaches wherein determining a health status of the infant comprises: determining an abnormal health status of the infant when the determined heart rate variability feature differs by more than a predefined threshold from the one or more corresponding heart rate variability features stored in the same class as the determined heart rate variability in the memory (¶[0092] zero is average, other levels correspond to other abnormal levels).
Regarding claim 4, Dumoulin, as modified by Lee, teaches a method as claimed in claim 1.
Lee further teaches the method further comprising: 
plotting the determined heart rate variability feature against the acquired contextual information over time (Fig. 7A and 7B, ¶[0011] TOI is the optical dermal imaging module as examples, in addition to ¶[0073]); and 
wherein comparing comprises: 
comparing the plot of the determined heart rate variability feature against the acquired contextual information over time with a plot of the one or more corresponding heart rate variability features against corresponding contextual information over time (¶[0021], ¶[0073], Fig. 7A and 7B, ¶[0011] TOI is the optical dermal imaging module).
Regarding claim 5, Dumoulin, as modified by Lee, teaches a method as claimed in claim 1.
Lee further teaches the method further comprising: selecting a baseline for the determined heart rate variability feature based on the acquired contextual information; and normalizing the determined heart rate variability feature with the baseline (¶[0092] normalized by a Fisher z-transformation).
Regarding claim 6, Dumoulin, as modified by Lee, teaches a method as claimed in claim 5.
Lee further teaches wherein selecting a baseline comprises: 
plotting the at least one heart rate variability signal acquired from the infant against the acquired contextual information over time (¶[0021], ¶[0073], Fig. 7A and 7B, ¶[0011] TOI is the optical dermal imaging module); 
detecting a time period in which the acquired contextual information is below a predefined threshold (¶[0092] normalized by a Fisher z-transformation by number of standard deviations, we can consider the zero standard deviation a threshold for the baseline); and 
selecting a baseline for the determined heart rate variability feature from corresponding heart rate variability features in the detected time period (¶[0092] normalized by a Fisher z-transformation by number of standard deviations, we can consider the zero standard deviation a threshold for the baseline).
Regarding claim 7, Dumoulin, as modified by Lee, teaches a method as claimed in claim 5.
Lee further teaches wherein comparing comprises: comparing the normalized heart rate variability feature to one or more corresponding heart rate variability features stored in the same class as the normalized heart rate variability in a memory (¶[0092]).
Regarding claim 8, Dumoulin, as modified by Lee, teaches a method as claimed in claim 1.
Lee further teaches wherein the determined heart rate variability feature comprises any one or more of: a standard deviation perpendicular to a line of identity in a Poincare plot of the heart rate variability signal; and a standard deviation along a line of identity in a Poincare plot of the heart rate variability signal (¶[0087] SD1 and SD2).
Regarding claim 9, Dumoulin, as modified by Lee, teaches a method as claimed in claim 1.
Dumoulin further teaches wherein the contextual information comprises information that has an influence on the heart rate variability of the infant (motion ¶[0081], temperature ¶[0051] etc.).
Regarding claim 10, Dumoulin, as modified by Lee teaches a method as claimed in claim 1.
Dumoulin further teaches wherein the contextual information comprises information on any one or more of: a sleep or wake level of the infant (¶[0105]); a movement of the infant (¶[0081]); an activity level of the infant (¶[0081]); a heart rate of the infant (¶[0069]); a respiration rate of the infant (¶[0070]); an ambient temperature in the environment of the infant (¶[0051]).
Regarding claims 12-13, the claims are directed to a computer program product and system comprising substantially the same subject matter as claim 1 and are rejected under substantially the same sections of Dumoulin and Lee
Regarding claim 14, Dumoulin, as modified by Lee, teaches an apparatus as claimed in claim 13.
Lee further teaches wherein: the at least one heart rate variability sensor comprises any one or more of: a camera (¶[0014]); a laser Doppler sensor (¶[0047]); an electrocardiography (ECG) sensor (¶[0047]).
Dumoulin further teaches the contextual information sensor comprises any one or more of: a camera directed at the infant (¶[0097] CCD camera); an audio sensor in the environment of the infant (¶[0021] microphone); a motion sensor in the environment of the infant (¶[0081] motion); a temperature sensor in the environment of the infant; and a physiological characteristic sensor (¶[0051]).
Regarding claim 15, Dumoulin, as modified by Lee teaches an apparatus as claimed in claim 12.
Lee further teaches wherein the control unit is further configured to: control a user interface to output any one or more of the determined heart rate variability feature and the determined health status of the infant (¶[0101] output to a smartphone).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.L.S/Examiner, Art Unit 3792 


/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792